                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK

PEARSON EDUCATION, INC., ELSEVIER INC.,
BEDFORD, FREEMAN & WORTH PUBLISHING
GROUP, LLC d/b/a MACMILLAN LEARNING,
CENGAGE LEARNING, INC., and MCGRAW HILL
LLC,                                    Civil Action No. 21-cv-3486-RA

           Plaintiffs,
                                           [PROPOSED] PRELIMINARY
    v.                                     INJUNCTION

DOES 1 - 39 d/b/a ABOOKS.ORG,
AIRBOOKS.ORG,
AUDIOBOOKSBOOKSHOP.COM, AZ-
TESTBANK.COM, BUY-TEST-BANK.ORG,
COURSESEXAMS.COM, DOWNLOADAID.COM,
EBOOKCLEAR.COM, EASYTAXEXAM.COM,
EAZYQUIZ.COM, EDUWORKLAB.COM,
FINDTESTBANK.COM, GLORIA-SOLUTION-
MANUAL.COM, GROWMYGRADE.COM,
HOMEWORKMERIT.COM, ISMTESTBANK.COM,
JOYCEBROS.COM, LOVETESTBANK.COM,
MAXOOP.COM, NURSINGTB.COM,
RESOURCESFORINSTRUCTORS.COM,
TEACHINGRESOURCESHUB.COM,
SOLUTIONEXAM.COM, STAEQUIZ.COM,
TBZUIQE.COM, STUDENTS-CENTER.COM,
TEACHINGRESOURCESSTORE.COM,
TEST2020BANK.COM,
TESTANDSOLUTION.COM,
TESTBANKBLOCK.COM,
TESTBANKEXAM.COM, TESTBANKRUSH.COM,
TESTBANKSCORE.COM,
TESTBANKSOLUTIONMANUAL01.COM,
TESTBANKSONLINE.COM,
TESTBANKSUCCESS.COM,
TESTBANKTOWN.COM,
TESTBANKWORLD.BLOGSPOT.COM,
TESTTHEBANK.COM, THETESTBANK.ORG,
TUTORSECTION.COM, and VAROKEE.COM,


           Defendants.
       Plaintiffs Pearson Education, Inc., Elsevier Inc., Bedford, Freeman & Worth Publishing

Group, LLC d/b/a Macmillan Learning, Cengage Learning, Inc., and McGraw Hill LLC

(collectively, “Plaintiffs”) have moved for a Preliminary Injunction against Defendants Does 1 –

39 (collectively, “Defendants”) doing business as, respectively, abooks.org, airbooks.org,

audiobooksbookshop.com,          az-testbank.com,        buy-test-bank.org,       coursesexams.com,

downloadaid.com and ebookclear.com, easytaxexam.com, eazyquiz.com, eduworklab.com,

findtestbank.com,      gloria-solution-manual.com,      growmygrade.com,         homeworkmerit.com,

ismtestbank.com,       joycebros.com,      lovetestbank.com,       maxoop.com,          nursingtb.com,

resourcesforinstructors.com and teachingresourceshub.com, solutionexam.com, staequiz.com and

tbzuiqe.com,        students-center.com,       teachingresourcesstore.com,         test2020bank.com,

testandsolution.com,        testbankblock.com,          testbankexam.com,             testbankrush.com,

testbankscore.com, testbanksolutionmanual01.com, testbanksonline.com, testbanksuccess.com,

testbanktown.com,         testbankworld.blogspot.com,         testthebank.com,          thetestbank.org,

tutorsection.com, and varokee.com, and those additional, currently known websites owned and/or

operated by Defendants identified on Appendix A hereto (the “Infringing Sites”), and under the

currently known names, aliases, and email addresses identified on Appendix A. Plaintiffs so move

the Court on the basis that Defendants are reproducing, distributing, and selling unauthorized

electronic copies of Plaintiffs’ copyrighted test banks, instructor solutions manuals (“ISMs”),

and/or textbooks, and certain Defendants are using in commerce unauthorized identical or

substantially indistinguishable copies of Plaintiffs’ federally registered trademarks in connection

with the distribution, sale, and/or offering for sale of such infringing materials.

       The Court, having reviewed the Complaint, the Memorandum of Law in Support of

Plaintiffs’ Application for a Temporary Restraining Order, Expedited Discovery Order, Order




                                                  2
Authorizing Alternate Service, and Order to Show Cause for Preliminary Injunction (the

“Application”), the declarations filed in support of the Application, the Declaration of Matthew I.

Fleischman filed in support of the Preliminary Injunction, and the entire record herein, makes the

following findings of fact and conclusions of law:

        1.      Plaintiffs have served Defendants with the Complaint and the exhibits thereto, the

Court’s April 22, 2021 Ex Parte Order (“the Ex Parte Order”) granting the Application, and the

other papers filed in this case, as set forth in the Declaration of Service of Process filed by Plaintiffs

on May 12, 2021.

        2.      The Court has personal jurisdiction over Defendants under N.Y. C.P.L.R. § 302(a),

including on the grounds that Defendants sell unauthorized copies of Plaintiffs’ test banks, ISMs,

and/or textbooks through highly interactive websites that are continuously accessible to New York

consumers and/or have sold such infringing materials to New York consumers, and Plaintiffs have

been injured in New York by Defendants’ infringing conduct.

        3.      Plaintiffs are likely to succeed in showing that Defendants have infringed and are

continuing to infringe Plaintiffs’ federally registered copyrights in connection with Defendants’

reproduction, distribution, and/or sale of unauthorized copies of Plaintiffs’ test banks, ISMs, and/or

textbooks, including via the Infringing Sites. Plaintiffs are also likely to succeed in showing that

the Defendants against whom they have asserted trademark infringement claims in the Complaint

have infringed and are continuing to infringe Plaintiffs’ federally registered trademarks in

connection with Defendants’ reproduction, distribution, sale, and/or offering for sale of

unauthorized copies of Plaintiffs’ test banks, ISMs, and/or textbooks.

        4.      The reproduction, distribution, sale, and/or offering for sale of the unauthorized

copies of Plaintiff’s test banks, ISMs, and/or textbooks, and the infringing use of copies of




                                                    3
Plaintiffs’ trademarks in connection with the distribution, sale, and offering for sale of Plaintiffs’

works, will result in immediate and irreparable injury to Plaintiffs if the requested relief is not

granted.

       5.      The balance of potential harm to Defendants, if any, by being prevented from

continuing to profit from their illegal and infringing activities if a Preliminary Injunction is issued

is far outweighed by the harm to Plaintiffs, their businesses, and the value associated with

Plaintiffs’ copyrights and trademarks if a Preliminary Injunction is not issued. Defendants are not

harmed by being prevented from continuing to profit from illegal and infringing activities.

       6.      Public interest favors issuance of a Preliminary Injunction in order to protect

Plaintiffs’ interest in and to their respective copyrights and trademarks and to protect the public

from the harm caused by Defendants’ infringing sales, which encourage and facilitate cheating

and negatively impact the educational process in the United States.

       NOW, THEREFORE, IT IS HEREBY ORDERED, in accordance with Federal Rules of

Civil Procedure 64 and 65, the Copyright Act (17 U.S.C. § 502(a)), the Lanham Act (15 U.S.C. §

1116(a)), N.Y. C.P.L.R. §§ 6201 et al., and the Court’s inherent equitable power to issue

provisional remedies ancillary to its authority to provide final equitable relief, that:

       1.      Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them, who receive actual notice of this Preliminary

Injunction, are enjoined from:

               a)      Directly or indirectly infringing any copyrighted work that is owned or

                       exclusively controlled by any of the Plaintiffs (“Plaintiffs’ Copyrighted

                       Works”), i.e., any copyrighted work published under any of the imprints

                       identified on Exhibit C to the Complaint (attached hereto as Appendix B)




                                                   4
     (the “Imprints”);

b)   Directly or indirectly infringing any trademark that is owned or exclusively

     controlled by any of the Plaintiffs (“Plaintiffs’ Marks”), including such

     trademarks associated with the Imprints;

c)   Copying, reproducing, manufacturing, importing, downloading, uploading,

     transmitting, distributing, selling, offering for sale, advertising, marketing,

     promoting, or otherwise exploiting any of Plaintiffs’ Copyrighted Works

     without Plaintiffs’ express written permission; or enabling, facilitating,

     permitting, assisting, soliciting, encouraging, or inducing others to engage

     in such activities;

d)   Copying, reproducing, using in connection with manufacturing, importing,

     downloading, uploading, transmitting, distributing, selling, offering for

     sale, advertising, marketing, or promoting goods or services, or otherwise

     using in commerce, Plaintiffs’ Marks without Plaintiffs’ express written

     permission; or enabling, facilitating, permitting, assisting, soliciting,

     encouraging, or inducing others to engage in such activities;

e)   Using, hosting, operating, maintaining, creating, providing, or registering

     any computer server, website, domain name, domain name server, cloud

     storage, e-commerce platform, online advertising service, social media

     platform, proxy service (including reverse and forwarding proxies), website

     optimization service (including website traffic management), caching

     service, content delivery network, payment processing service, or other

     service of a similar manner to support the Infringing Sites or otherwise




                               5
                      enable, facilitate, permit, assist, solicit, encourage, or induce Defendants’

                      infringement of Plaintiffs’ Copyrighted Works or Plaintiffs’ Marks;

               f)     Transferring ownership or control of the websites, domain names, or

                      accounts associated with Defendants’ Infringing Sites; and

               g)     Displaying the Infringing Sites in online search results and/or listing links

                      to the Infringing Sites in any search index.

       2.      Defendants, their officers, agents, servants, employees, and attorneys, and all those

in active concert or participation with any of them, who receive actual notice of this Preliminary

Injunction, and service providers to Defendants or other third parties who receive actual notice of

this Preliminary Injunction and operate or control accounts holding or receiving money or other

assets owned by, related to, connected to, associated with, held by, or transferred in connection

with Defendants’ Infringing Sites or Defendants’ sale of Plaintiffs’ Copyrighted Works

(“Defendants’ Accounts”), must immediately locate all of Defendants’ Accounts and immediately

cease transferring, withdrawing, or otherwise disposing of any money or other assets in

Defendants’ Accounts or allowing such money or other assets in Defendants’ Accounts to be

transferred, withdrawn, or otherwise disposed of. Defendants’ Accounts include, but are not

limited to: (i) Defendants’ Accounts with providers of payment processing services (“Payment

Processors”), such as PayPal and Stripe; and (ii) Defendants’ Accounts with banks, savings and

loan associations, credit card processing agencies, merchant acquiring banks, and other companies

that engage in the processing or transfer of money and/or other assets (“Financial Institutions”),

including but not limited to those accounts listed on Appendix C hereto.

       IT IS FURTHER ORDERED that Defendants shall preserve copies of all computer files

relating to the Infringing Sites or Defendants’ sale of Plaintiffs’ Copyrighted Works or use of




                                                 6
        Plaintiffs’ Marks and shall take all steps necessary to retrieve computer files relating to the same

        that may have been deleted before the entry of this Order.

                IT IS FURTHER ORDERED that the Expedited Discovery Order and the Order

        Authorizing Alternate Service contained in the Ex Parte Order shall remain in effect until further

        order of the Court.

                IT IS FURTHER ORDERED that this Preliminary Injunction shall no longer apply to any

        Defendant dismissed from this action.
Plaintiffs shall also serve the publicly filed copy of this order on Defendants in the manner provided for in the
Court’s April 22, 2021 order. Plaintiffs shall file an update on the status of this litigation on or before June 30, 2021.
        It is SO ORDERED this 19 day of May, 2021, at 9:30 a.m./p.m.



                                                                    Honorable Ronnie Abrams
                                                                UNITED STATES DISTRICT JUDGE




                                                           7
 PRELIMINARY INJUNCTION
   Pearson Education, Inc. et al.
                 v.
  Does 1-39 d/b/a abooks.org et al.




APPENDIX A
                                                                               Appendix A


Doe   Defendant d/b/a          Associated Website    Email Address                                             Name or Alias          Business Name
 1    abooks.org                                     garyjakubowski1263@gmail.com                              Kien Quyet Tran
 1    abooks.org                                     thong@dangnhanhonline.com                                 Jessica Yichun
 1    abooks.org                                     thong@dangnhanhonline.com                                 Thông Huỳnh Minh Hoàng
 2    airbooks.org                                   support@airbooks.org                                      Liang Chen             Jiangsu Youche Tesco Automobile Sales Co., Ltd.
 2    airbooks.org                                   to4934@foxmail.com
 3    audiobooksbookshop.com                         admin@audiobooksbookshop.com                              Mohammed Haseev
 3    audiobooksbookshop.com                         amnamrizvi@gmail.com                                      Amna Rizvi
 3    audiobooksbookshop.com                         amnamrizvi@gmail.com                                      Susan Ragon               RaisingReaders
 3    audiobooksbookshop.com                         anjumakhter@gmail.com                                     Anjum Akhter
 3    audiobooksbookshop.com                         bergerons773@gmail.com                                    Calvin Polansky           Caliv Cup
 3    audiobooksbookshop.com                         DebraTKolb63@gmail.com                                    Lance Michael Palanica
 3    audiobooksbookshop.com   egglestonoffice.com   debratkolb63@gmail.com                                    Sherry Sanders            Egglestonoffice
 3    audiobooksbookshop.com                         dylanshetler1999@gmail.com                                Kathleen Darling
 3    audiobooksbookshop.com                         haroon.mansha@gmail.com                                   Haroon Mansha
 3    audiobooksbookshop.com                         haseeb@defence.pk                                         Sample Jelani
 3    audiobooksbookshop.com   jimdavisbooks.com     haseeb@defence.pk                                         Evan Lai                  Jim Davis Books
 3    audiobooksbookshop.com                         marc.condon991@outlook.com                                Marc Condon               Ehoststudybooks
 3    audiobooksbookshop.com                         rosalaumen@outlook.com                                    Rosa Laumen
 3    audiobooksbookshop.com                         sunfawei21@gmail.com                                      Leannee Karen Droessler
 3    audiobooksbookshop.com                         yearlbtvww632@gmail.com                                   Sandra Galindo            Same Day Pro Movers
 3    audiobooksbookshop.com   awakebookstore.coom
 3    audiobooksbookshop.com   blatbooks.com
 3    audiobooksbookshop.com   duranbooks.net        charlesallen115194@gmail.com
 3    audiobooksbookshop.com   duranbooks.net        support@duranbooks.com
 3    audiobooksbookshop.com                         contact@ctextbooks.com
 3    audiobooksbookshop.com                         useltonbrendon858927@gmail.com
 3    audiobooksbookshop.com                         minniertamika4928153@gmail.com
 3    audiobooksbookshop.com   audiobooksbs.com
 4    az-testbank.com                                A.ZTestBank.Info@gmail.com
 4    az-testbank.com                                contact@webfordesign.us                                   Idtnaine Abdellah         Aztestbank
 4    az-testbank.com                                                                                          Said Ouakrim
 5    buy-test-bank.org                              aaltaweel26@yahoo.com                                     Ahmad Altaweel
 5    buy-test-bank.org                              info@buy-test-bank.org
 5    buy-test-bank.org                              the_vision19@yahoo.com                                    Faris Lahham
 5    buy-test-bank.org                              the_vision19@yahoo.com                                    Mahdi Alsanoussi
 5    buy-test-bank.org        testbank4u.com                                                                  Robin Aragorn
 6    coursesexams.com         coursesexams.com      admin@allnurses.site                                      Reza Faheem Ahmad         Courses Exams
 6    coursesexams.com                               coursesexams@gmail.com
 6    coursesexams.com                               coursesexams@yahoo.com
 6    coursesexams.com                               Infoibex0@gmail.com                                       Savannah Stiba            Ibex
 6    coursesexams.com                               jcobharry9312@gmail.com                                   Syed Raza                 Edu-con
 6    coursesexams.com                               mohsinbrolive@gmail.com                                   Abdul Samad               Syed Raza
 6    coursesexams.com                               noreply@sendowl.com
 6    coursesexams.com                               sierracortneyjenifer87@gmail.com                          Savannah Stiba
 6    coursesexams.com                               syedraza000111@gmail.com                                  Syed Raza



                                                     Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                                                    Page 1 of 6
                                                                                        Appendix A


Doe   Defendant d/b/a              Associated Website         Email Address                                             Name or Alias          Business Name
 6    coursesexams.com                                        xvid2014@gmail.com                                        Abderrahmane Lasri
 7    downloadaid.com                                         SharpeAmena1990@gmail.com                                 Cuong Manh Can         STV Service
 7    downloadaid.com                                         support@downloadaid.com
 7    downloadaid.com                                         testbankgood@gmail.com                                    Fuong Do
 7    ebookclear.com                                          alijohnny2009@gmail.com
 7    ebookclear.com                                          donna_summer99@yahoo.com
 7    ebookclear.com                                          downloadablesolutions@hotmail.com                         John Doe               Downloadable Solutions
 7    ebookclear.com                                          ebookclear@gmail.com
 7    ebookclear.com                                          PeterHaris1991@gmail.com
 7    ebookclear.com                                          ruisemino@hotmail.com
 7    ebookclear.com                                          SharpeAmena1990@gmail.com
 7    ebookclear.com                                          support@ebookclear.com
 8    easytaxexam.com                                         admin@easytaxexam.com
 8    easytaxexam.com                                         najjitraders@gmail.com                                    Mustapha Najji
 9    eazyquiz.com                                            easyquiz09@gmail.com
 9    eazyquiz.com                                            ssoothing1@gmail.com                                      Muhammad Hamza Afzal   Algobit LTD
10    eduworklab.com                                          admin@eduworklab.com
10    eduworklab.com                                          gandjlondonfashion@outlook.com
11    findtestbank.com                                        fm-tb@hotmail.com                                         Faisal Majid
11    findtestbank.com                                        ftestbank@gmail.com
11    findtestbank.com                                        kh-itb@hotmail.com                                        Khalid Ibrahim
12    gloria-solution-manual.com                              docsmtb@hotmail.com
12    gloria-solution-manual.com                              fullmarkteam@live.com                                     Alina Clark
12    gloria-solution-manual.com                              project_number@hotmail.com
12    gloria-solution-manual.com                              project.2215@hotmail.com
12    gloria-solution-manual.com                              SSTPAY@hotmail.com                                        Ali Samy
12    gloria-solution-manual.com                                                                                        Alina Clark
12    gloria-solution-manual.com   test-bank-world.com                                                                  Alina Clark
12    gloria-solution-manual.com   buy-solutions-manual.com   sale@buy-solutions-manual.com                             Alina Clark
12    gloria-solution-manual.com   testbank-exams.com                                                                   Alina Clark
12    gloria-solution-manual.com   onlinetestbank.net         basma2iyad@hotmail.com                                    Alina Clark
13    growmygrade.com                                         payment@growmygrade.com                                   Ramya Mani
14    homeworkmerit.com                                       aatif@flashedcoder.com
14    homeworkmerit.com                                       abida.zainab@gmail.com
14    homeworkmerit.com                                       abidairtaza@yahoo.com
14    homeworkmerit.com                                       adeel@irtaza.com
14    homeworkmerit.com                                       ashelper786@gmail.com
14    homeworkmerit.com                                       atif@irtaza.com
14    homeworkmerit.com                                       atif1286@yahoo.com
14    homeworkmerit.com                                       expert@baduhost.com
14    homeworkmerit.com                                       friendlytutor2002@gmail.com                               Nazir Hussain          Online Homework Market
14    homeworkmerit.com                                       haadisys@flashedcoder.com
14    homeworkmerit.com                                       homeworkmerit@gmail.com
14    homeworkmerit.com                                       jincoder2012@gmail.com
14    homeworkmerit.com                                       jsons6002@gmail.com                                       John Ali               Hussnain



                                                              Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                                       Page 2 of 6
                                                                           Appendix A


Doe   Defendant d/b/a     Associated Website     Email Address                                             Name or Alias         Business Name
14    homeworkmerit.com                          majid@tribe361.com
14    homeworkmerit.com                          majidhassan10@hotmail.com
14    homeworkmerit.com                          masterji@flashedcoder.com
14    homeworkmerit.com                          me@irtaza.com                                             Salman Ali            BaduHost
14    homeworkmerit.com                          mohsin@flashedcoder.com
14    homeworkmerit.com                          mohsinbrolive@gmail.com                                   Eijazulhaq U Nizami
14    homeworkmerit.com                          mohsinbrolive@gmail.com                                   Jessy Ajoke           Homework Merit
14    homeworkmerit.com                          mohsinraza@irtaza.com
14    homeworkmerit.com                          mypaypal@irtaza.com
14    homeworkmerit.com                          numberonetutor274@gmail.com                               Syed Irtaza Hussain
14    homeworkmerit.com                          numberonetutor472@gmail.com
14    homeworkmerit.com                          payment@allfinalexamsanswers.com
14    homeworkmerit.com                          paypal@flashedcoder.com
14    homeworkmerit.com                          paypal@isutler.com
14    homeworkmerit.com                          rrazaaza@gmail.com                                        Syed Atif Raza        Homework Merit
14    homeworkmerit.com                          shagusherry@gmail.com
14    homeworkmerit.com                          smhlive@gmail.com
14    homeworkmerit.com                          syed.irtaza@gmail.com
14    homeworkmerit.com                          syedmohsin_raza90@yahoo.com
14    homeworkmerit.com                          tvembed@gmail.com
14    homeworkmerit.com                          vstream.eu@gmail.com
14    homeworkmerit.com                          waseee@flashedcoder.com
14    homeworkmerit.com                          wasif@irtaza.com
14    homeworkmerit.com                          work20team@gmail.com                                      Syed Irtaza Hussain   FlashedCoder
14    homeworkmerit.com                          worldcheater75@yahoo.com
15    ismtestbank.com                            admin@ismtestbank.com                                     Yi Shi                testbank
15    ismtestbank.com                            billing@offshorededi.com
15    ismtestbank.com                            donaldshi@gmail.com                                       Yi Shi
15    ismtestbank.com                            offshorededi@hotmail.com                                                        OffshoreDedi
15    ismtestbank.com                            payments@offshorededi.com
15    ismtestbank.com                            service@ismtestbank.com                                   Jie Chen              testbank
15    ismtestbank.com                            service@ismtestbank.com                                   Jie Chen              ISMTB
15    ismtestbank.com                            solutiontestbank@163.com                                  Mike Jojo             UMC
15    ismtestbank.com                            solutiontestbank@163.com                                  Academic eBook        Academic eBook
15    ismtestbank.com                            solutiontestbank@163.com                                  Yi Shi                Istb
15    ismtestbank.com                            support@offshorededi.com
15    ismtestbank.com     imtestbank.com
15    ismtestbank.com     solutiontestbank.com
16    joycebros.com                              larrypdx20@gmail.com                                      Edna Caoagdan
16    joycebros.com                              platfox@vvn.us                                            Henry Johnson         Platfox LLC
16    joycebros.com                              support@joycebros.com
16    joycebros.com       bookcasebooks.com
16    joycebros.com       gillcampbell.com
16    joycebros.com       alibi-books.com
16    joycebros.com       o2books.com



                                                 Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                              Page 3 of 6
                                                                                     Appendix A


Doe   Defendant d/b/a               Associated Website     Email Address                                             Name or Alias                Business Name
17    lovetestbank.com                                     lovetestbank.com@gmail.com
17    lovetestbank.com                                     Mohalinalixa@gmail.com                                    Phuc Duong Nguyen            Nguyen Thi Khuyen
17    lovetestbank.com                                     nguyenphucduong23@gmail.com
18    maxoop.com                                           abdrahimkarim@outlook.com                                 Abd Rahim Bin Karim          Raka 90 Enterprise
18    maxoop.com                                           elviprodu@outlook.com
19    nursingtb.com                 super-grades.com       fahed.quttaineh@gmail.com                                 Fahed Quttainah              Super Grades LTD
19    nursingtb.com                                        fahedq@icloud.com                                         Fahed Qutainah               Fah
19    nursingtb.com                 highgrades.net         mansour.m83m@gmail.com                                    Mansour Mansour              High Grades LTD
19    nursingtb.com                                        nursetb2020@gmail.com
19    nursingtb.com                                        nursingtb.cs@gmail.com                                    Fahed Ali Khalil Quttainah
19    nursingtb.com                                        sales@datasooq.com
19    nursingtb.com                                        tbsales2020@gmail.com                                     Bahaa Hamdan
20    resourcesforinstructors.com                          pgalkin1990@gmail.com
20    resourcesforinstructors.com                          resourcesforinstructors@gmail.com
20    teachingresourceshub.com                             admin@teachingresourceshub.com
20    teachingresourceshub.com                             customerservice@teachingresourceshub.com
20    teachingresourceshub.com                             pgalkin1990@gmail.com
21    solutionexam.com                                     hanh2338@yandex.com
21    solutionexam.com                                     hanh3823@gmail.com
21    solutionexam.com                                     hanh3823@yandex.com                                       Hoang Anh Thi Lan            Moco Wells Retailer
21    solutionexam.com                                     solutionexam.com@gmail.com
22    staequiz.com                                         444rahamali@gmail.com                                     Nouman Malik
22    staequiz.com                                         aexisharbor09@gmail.com
22    staequiz.com                  easyquiz.com           nouman6365@gmail.com                                      Nouman Malik                 Spinwoop
22    staequiz.com                                         nouman6365@gmail.com                                      Syed Hasnain Raza
22    staequiz.com                                         quizsol99@gmail.com                                       Mmalik 34
22    staequiz.com                                         quizsol99@gmail.com                                       Farah Maqsood
22    staequiz.com                                         rockn786@outlook.com
22    staequiz.com                                         ssoothing1@gmail.com
22    staequiz.com                                         tbzuiqe@gmail.com                                         Nouman Malik
22    staequiz.com                                         whisperhills@gmail.com                                    Nouman Malik
22    staequiz.com                                         whisperhills@gmail.com                                    Jamshaid Nazar
22    staequiz.com                  acehomework.net
22    staequiz.com                  quizsol.com
22    staequiz.com                  quizsolutions.online
22    staequiz.com                  quizsolutions.site
22    staequiz.com                  equizmart.com
22    staequiz.com                  agradedsolutions.com
22    staequiz.com                  answerbanks.com
22    tbzuiqe.com                                          quizsol99@gmail.com                                       Mmalik 34
22    tbzuiqe.com                                          ssoothing1@gmail.com
22    tbzuiqe.com                                          Tbzuiqe@gmail.com
23    students-center.com                                  centertestbank@gmail.com
23    students-center.com                                  kh-itb@hotmail.com                                        Khalid Ibrahim
23    students-center.com                                  rashed-atb@hotmail.com                                    Rashed Al Shobaki



                                                           Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                                          Page 4 of 6
                                                                                       Appendix A


Doe   Defendant d/b/a                Associated Website      Email Address                                             Name or Alias         Business Name
23    students-center.com            center-students.com
24    teachingresourcesstore.com                             info@teachingresourcesstore.com
24    teachingresourcesstore.com                             petrgalkin@iwebsolutions.ru
25    test2020bank.com                                       admin@test2020bank.com
25    test2020bank.com                                       ms6189782@gmail.com
26    testandsolution.com                                    irina.sabirova.78@gmail.com
26    testandsolution.com                                    testandsolution@gmail.com
27    testbankblock.com                                      Nasumspill@gmail.com                                      Huong Thi Do          Tb Tree
27    testbankblock.com                                      rogerfavors641@gmail.com
27    testbankblock.com                                      support@testbankblock.com
28    testbankexam.com                                       contact@testbankexam.com
28    testbankexam.com                                       fulkersoncli@gmail.com                                    Tuan Duong Anh        Nguyen Van Chung
28    testbankexam.com                                       testbankexam.com@gmail.com
28    testbankexam.com                                       testbankteam247@gmail.com
29    testbankrush.com                                       maganahaze@gmail.com                                      LinhNguyen Thuy       Le Ngoc Thuy
29    testbankrush.com                                       maganahaze@zoho.com
29    testbankrush.com                                       maganahaze@zohomail.com
29    testbankrush.com                                       testbankrush.com@gmail.com
30    testbankscore.com                                      alextbsmim@gmail.com                                      Patrick Smith         Patrick Smith
30    testbankscore.com                                      billing@solidtechdev.com                                  Patrick Andre Smith
30    testbankscore.com                                      cocoa1231@disroot.org
30    testbankscore.com                                      cocoabutterface@gmail.com
30    testbankscore.com                                      contact@flaunt7.com                                       Vikhyat Singh
30    testbankscore.com                                      contact@flaunt7.com                                       Ranjan Kaushal        Flaunt7
30    testbankscore.com                                      ikenosmith@gmail.com
30    testbankscore.com                                      info@testbankscore.com
30    testbankscore.com                                      jatinkaushal280@gmail.com
30    testbankscore.com                                      mikey87@protonmail.com                                    Mike Wallace
30    testbankscore.com                                      mikeyicwi@gmail.com
30    testbankscore.com                                      payments@flaunt7.com
30    testbankscore.com                                      ranjankaushal@yahoo.com
30    testbankscore.com                                      rickz80@protonmail.com                                    Mike Wallace
30    testbankscore.com                                      solidtech@shoppinwiz.com
30    testbankscore.com                                      solutiontbim@gmail.com
30    testbankscore.com                                      sujiticwi@gmail.com                                       Patrick Smith         Web Tech
30    testbankscore.com                                      support@solidtechdev.com
30    testbankscore.com                                      support@testbankscore.com
30    testbankscore.com              testbankpass.com
30    testbankscore.com              testbankpaper.com
30    testbankscore.com              testbankquestions.com
30    testbankscore.com              marketeerz.net
30    testbankscore.com              testbankclasses.com
31    testbanksolutionmanual01.com                           admin@testbanksolutionmanual01.com
32    testbanksonline.com                                    sureshk@utenix.com                                        Ramya Mani            Scholaron utenix technologies private limited
33    testbanksuccess.com                                    annguyen.you@gmail.com                                    Cody Ashley



                                                             Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                                                     Page 5 of 6
                                                                                  Appendix A


Doe   Defendant d/b/a              Associated Website   Email Address                                             Name or Alias           Business Name
33    testbanksuccess.com                               contact@testbanksuccess.com                               An Nguyen Hoang Thien   Test Bank Success
33    testbanksuccess.com                               eduguideservice@gmail.com                                 Lin Lam
33    testbanksuccess.com                               newachievementco@gmail.com                                Sang Le                 Le Sang
33    testbanksuccess.com                               testbankdocs@gmail.com
34    testbanktown.com                                  admin@testbanktown.com
34    testbanktown.com                                  ericaruiz199867@gmail.com                                 Terrence Buchanan
34    testbanktown.com                                  smtbstore@gmail.com                                       Jill Rocky
34    testbanktown.com                                  smtbstore@gmail.com                                       SMTB Store
35    testbankworld.blogspot.com                        ouakkrim@gmail.com
35    testbankworld.blogspot.com                        update.ouakrim1@gmail.com
36    testthebank.com                                   ConnorCarney1974@gmail.com                                Thu Duc Nguyen          TND Services
36    testthebank.com                                   support@testthebank.com
37    thetestbank.org                                   crystal52beagley@gmail.com                                Alejandro Vera          Alejandro Vera
38    tutorsection.com                                  creatikcode@gmail.com                                     Hammad Yousaf
38    tutorsection.com                                  info@tutorsection.com
38    tutorsection.com                                  studentshelp@hotmail.com
38    tutorsection.com                                  zohaib_uk@yahoo.co.uk
39    varokee.com                                       abbyidelle99134@gmail.com                                 Samatha Ngan Le Tran    Clothes to Kids Inc abbyidelle
39    varokee.com                                       cardpayment@enapar.xyz                                    Raymond F Reno          Enapar
39    varokee.com                                       cardpayment@popkein.xyz                                   William George          Popkein
39    varokee.com                                       cardpayment@sumoug.xyz                                    Christy M Atkins        Sumoug
39    varokee.com                                       cardsupport@dweear.xyz                                    Christopher H Revels    Deweear
39    varokee.com                                       contact@trouserstv.store                                  Joseph P VanHarken      TrousersTV
39    varokee.com                                       contact@varokee.com
39    varokee.com                                       dd.nhat.bkhn@gmail.com                                    Nhat Duong Duc
39    varokee.com                                       info@zoofs.nl                                             Abdulsalam Mohamad      Zoofs
39    varokee.com                                       nessyrosalind17167@gmail.com                              Kazuhiro Ozawa          Nessyrosal
39    varokee.com                                       nguyenhailong.ptit@gmail.com                              Nguyen Hai Long
39    varokee.com                                       pay@charie.xyz                                            Christy N Varner        Charie
39    varokee.com                                       paygate@ireher.xyz                                        Thomas J Reed           Ireher
39    varokee.com                                       paygates@litlah.xyz                                       Bonnie L Richardson     Litlah
39    varokee.com                                       payment@atroe.xyz                                         Peggy Collum            Atroe
39    varokee.com                                       payment@pjanes.xyz                                        Deborah J Vineyard      Pjanes
39    varokee.com                                       payment@rhianonbea.xyz                                    Garrnett Isitt-Tintle   Rhianonbea
39    varokee.com                                       payments@ofilialyndsay.xyz                                Anel Kolenovic          Ofilialyndsay
39    varokee.com                                       payments@varokee.com                                      Patrick J Massett       Varokee
39    varokee.com                                       sonnyandradem1i9@gmail.com                                Viet Khoa Nguyen        Khaoso Springfield Trust CO
39    varokee.com                                       stripe@bookfit.store                                      Tyler P Sanders         Bookfit
39    varokee.com                                       stripe@booknetwork.store                                  Evelyn A Dominguez      Booknetwor
39    varokee.com                                       stripe@zannya.xyz                                         Debbie K Rickman        Zannya
39    varokee.com                                       stripepaygate@kebarl.xyz                                  Harlon J Alford         Kebarl
39    varokee.com                                       vvdung88@gmail.com                                        Dung Vuong
39    varokee.com                                                                                                 Nhat Duong Duc
39    varokee.com                                                                                                 Nguyen Hai Long
39    varokee.com                  zoofs.nl



                                                        Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                                                Page 6 of 6
 PRELIMINARY INJUNCTION
   Pearson Education, Inc. et al.
                 v.
  Does 1-39 d/b/a abooks.org et al.




APPENDIX B
                                    Plaintiffs’ Imprints

         Cengage Learning                               Macmillan Learning
Brooks Cole                                 Bedford, Freeman & Worth High School
Cengage                                      Publishers
Cengage Learning                            Bedford/St. Martin’s
Course Technology                           BFW
Delmar                                      BFW High School Publishers
Gale                                        Freeman
Heinle                                      Macmillan Learning
Milady                                      W.H. Freeman & Company
National Geographic Learning                Worth
South-Western Educational Publishing        Worth Publishers
Wadsworth
                                          Elsevier
Academic Cell                               Medicine Publishing
Academic Press                              Morgan Kaufmann Publishers
Amirsys                                     Mosby
Butterworth Heinemann                       Newnes
Digital Press                               North Holland
Elsevier                                    Saunders
Gulf Professional Publishing                Urban & Fischer
Hanley & Belfus                             William Andrew
Knovel                                      Woodhead Publishing
Made Simple Books
            McGraw Hill                                         Pearson
Irwin                                       Addison Wesley
Lange                                       Adobe Press
McGraw-Hill                                 Allyn & Bacon
McGraw-Hill Education                       Benjamin Cummings
McGraw-Hill Higher Education                Brady
McGraw-Hill Professional                    Cisco Press
McGraw-Hill Ryerson                         Financial Times Press/FT Press
McGraw-Hill/Appleton & Lange                IBM Press
McGraw-Hill/Contemporary                    Longman
McGraw-Hill/Dushkin                         New Riders Press
McGraw-Hill/Irwin                           Peachpit Press
McGraw Hill                                 Pearson
NTC/Contemporary                            Pearson Education
Osborne                                     Que Publishing
Schaum’s                                    Sams Publishing




                Pearson Education et al. v. Does 1- 39 d/b/a abooks.org et al.
 PRELIMINARY INJUNCTION
   Pearson Education, Inc. et al.
                 v.
  Does 1-39 d/b/a abooks.org et al.




APPENDIX C
                                                                 Appendix C


Doe   Defendant d/b/a          Bank                                                            Routing NumberBank Acct Red.   Information Source
 2    airbooks.org             CitiBank NA                                                     31100209      5528             PayPal
 3    audiobooksbookshop.com   Abn Amro Bank N.V.                                              [ABNANL2A] 8528                Stripe
 3    audiobooksbookshop.com   American Express National Bank                                  124085066     6162             PayPal
 3    audiobooksbookshop.com   First Century Bank, N.A.                                        [061120084]   7997             Stripe
 3    audiobooksbookshop.com   First Century Bank, N.A.                                        [061120084]   5647             Stripe
 3    audiobooksbookshop.com   First Century Bank, N.A.                                        [061120084]   4645             PayPal
 3    audiobooksbookshop.com   First Century Bank, N.A.                                        [061120084]   0088             Stripe
 3    audiobooksbookshop.com   Halifax Bank                                                    [110001]      1260             Stripe
 3    audiobooksbookshop.com   Ing Bank N.V.                                                   [INGBNL2A]    1124             Stripe
 3    audiobooksbookshop.com   Payoneer                                                                      1959             Payoneer
 3    audiobooksbookshop.com   Payoneer                                                                      4136             Payoneer
 3    audiobooksbookshop.com   Payoneer                                                                      1518             Payoneer
 3    audiobooksbookshop.com   Wells Fargo Bank NA                                             26012881      7651             Payoneer
 4    az-testbank.com          Community Federal Savings Bank                                  [026073150]   4207             Stripe
 6    coursesexams.com         Attijariwafa Bank                                                             6647             Payoneer
 6    coursesexams.com         Evolve Bank & Trust                                             84009519      5050             PayPal
 6    coursesexams.com         First Century Bank, N.A.                                        [061120084]   2193             Stripe
 6    coursesexams.com         Meta Bank, National Association                                 73972181      5504             PayPal
 6    coursesexams.com         Payoneer                                                                      9740             Payoneer
 8    easytaxexam.com          Payoneer                                                                      4253             Payoneer
 9    eazyquiz.com             TransferWise                                                    [231470]      2796             Stripe
13    growmygrade.com          Payoneer                                                                      6027             Payoneer
14    homeworkmerit.com        First Century Bank, N.A.                                        [061120084]   3446             PayPal
14    homeworkmerit.com        Habib Bank                                                      26007362      4411             PayPal
14    homeworkmerit.com        Payoneer                                                                      9179             Payoneer
15    ismtestbank.com          Capital One                                                     [031176110]   6497             Stripe
15    ismtestbank.com          CitiBank Federal Savings Bank                                   271070801     2565             PayPal
15    ismtestbank.com          CitiBank Federal Savings Bank                                   [271070801]   7197             Stripe
16    joycebros.com            Onpoint Community Credit Union                                  [323075880]   3914             Stripe
16    joycebros.com            Wells Fargo Bank NA                                             [123006800]   1897             Stripe
18    maxoop.com               CIMB                                                            ciBbMYKl      5960             PayPal
19    nursingtb.com            First Century Bank, N.A.                                        [061120084]   1958             Stripe
19    nursingtb.com            First Century Bank, N.A.                                        [061120084]   1958             PayPal
19    nursingtb.com            First Century Bank, N.A.                                        [061120084]   9484             Stripe
19    nursingtb.com            Payoneer                                                                      0712             Payoneer
19    nursingtb.com            Payoneer                                                                      7902             Payoneer
22    staequiz.com             Caixa Bank, S.A.                                                [CAIXESBB]    5543             Stripe


                                      Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                              Page 1 of 2
                                                               Appendix C


Doe   Defendant d/b/a       Bank                                                             Routing NumberBank Acct Red.   Information Source
22    staequiz.com          Community Federal Savings Bank                                   26073150      0210             PayPal
22    staequiz.com          Payoneer                                                                       8648             Payoneer
22    staequiz.com          Payoneer                                                                       8686             Payoneer
22    staequiz.com          Payoneer                                                                       8561             Payoneer
30    testbankscore.com     Bank Of America                                                  61000052      2794             PayPal
30    testbankscore.com     First Century Bank, N.A.                                         [061120084]   2763             Stripe
32    testbanksonline.com   ICICI Bank Chennai-Porur Branch                                  [ICIC0000275] 7819             Stripe
34    testbanktown.com      Stride Bank, National Association                                103100195     3506             PayPal
37    thetestbank.org       Goldman Sachs Bank US                                            124085260     1328             PayPal
37    thetestbank.org       Stride Bank, National Association                                103100195     1082             PayPal
39    varokee.com           198 Tran Quang Khai                                                            9353             Payoneer
39    varokee.com           Asia Commercial Bank                                                           7339             Payoneer
39    varokee.com           Community Federal Savings Bank                                   [026073150]   5877             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   4813             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   9295             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   6403             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   6409             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   9289             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   6402             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   6401             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   1968             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   6405             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   7801             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   1967             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   7800             Stripe
39    varokee.com           First Century Bank, N.A.                                         [061120084]   5892             Stripe
39    varokee.com           Payoneer                                                                       1809             Payoneer
39    varokee.com           Payoneer                                                                       7009             Payoneer
39    varokee.com           Payoneer                                                                       6763             Payoneer
39    varokee.com           South East Asia Commercial Joint Stock Bank                                    5888             Payoneer
39    varokee.com           Tienphong Commercial Joint Stock Bank                                          6001             Payoneer
39    varokee.com           Vietnam Joint Stock Commercial Bank for Industry and Trade                     5888             Payoneer
39    varokee.com           Vietnam Joint Stock Commercial Bank for Industry and Trade                     9072             Payoneer
39    varokee.com           Vietnam Technological and Commercial Joint Stock Bank                          9666             Payoneer
39    varokee.com           Vietnam Technological and Commercial Joint Stock Bank                          6003             Payoneer




                                    Pearson Education, Inc. et al. v. Does 1-39 d/b/a abooks.org et al.                              Page 2 of 2
